Dismissed and Opinion Filed June 13, 2016




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00485-CV

                             ROBERT O. CANON, Appellant
                                        V.
                          BIVINS EXPLORATION, INC., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-09903

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellant’s June 7, 2016 unopposed motion to dismiss this appeal. In

the motion, appellant states the parties have settled their dispute and he requests we dismiss the

appeal. We grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(A)(1).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
160485F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT O. CANON, Appellant                         On Appeal from the 95th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00485-CV         V.                      Trial Court Cause No. DC-15-09903.
                                                   Opinion delivered by Chief Justice Wright.
BIVINS EXPLORATION, INC., Appellee                 Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        Subject to any agreement of the parties, it is ORDERED that each party bear its own
costs of this appeal.


Judgment entered June 13, 2016.




                                             –2–